Citation Nr: 1826999	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  15-00 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating for degenerative arthritis, right knee, status post medial meniscus tear, in excess of 10 percent from November 1, 2013.


REPRESENTATION

Appellant represented by:	Karl Truman, Attorney


ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1976 to September 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Through counsel, the Veteran has argued that he had a partial knee replacement in September 2013 and that therefore under the United States Court of Appeals for the Federal Circuit's (Federal Circuit's) ruling in Hudgens v. McDonald he qualifies for a 100 percent disability rating for one year and a minimum of 30 percent afterward under the criteria of 38 C.F.R. § 4.71 Diagnostic Code (Code) 5055.  See Hudgens v. McDonald, 823 F.3d 630 (Fed. Cir. 2016).  In Hudgens, the Federal Circuit held that Code 5055 may apply to partial knee replacements.  The case suggests that determining whether Code 5055 applies to a partial replacement is a factual determination dependent on the specifics of an individual case.  Prior to the issuance of the Federal Circuit's decision, in July 2015, VA instituted a regulatory change that clarified only total knee replacements may be evaluated under Code 5055.  See 80 Fed. Reg. 42,040 (July 16, 2015). The effective date for the final rule concerning Code 5055 is July 16, 2015.  As the Veteran's claim was pending prior to that date, he may be entitled to rating under Code 5055 dependent on the factual specifics of his case.  Here, the record does not include an operative report regarding the right knee medial compartment arthroplasty.  As such, the extent of the Veteran's September 2013 surgery is unclear.  Thus, the Board finds further development is necessary to obtain records regarding the Veteran's September 2013 surgery.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

The record reflects that the Veteran receives VA treatment; however, the most recent VA treatment records contained in the Veteran's file are from May 2017.  Therefore, upon remand, updated VA treatment records must be obtained.  

Also, the most recent examination of the Veteran's right knee was in September 2014.  The examiner reported that there was no pain, no functional impairment, and that the right knee was only limited in that its strength in extending was estimated as four out of a possible five.

Evidence of record shows that the Veteran's condition may have worsened since that examination.  A March 2017 VA treatment record reported that the Veteran was wearing a "bulky hinged brace" on his right knee and that the Veteran was "pretty active despite his knee pain, having to wear rt knee brace routinely."  Therefore, the claim must be remanded for a new VA examination addressing the current symptoms of degenerative arthritis, right knee, status post medial meniscus tear.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.   With any needed assistance from the Veteran, attempt to procure a copy of the operative report for the right knee medial compartment arthroplasty that was performed in September 2013, and associate it with the claims file.  

2.   Obtain and associate with the claims file VA treatment records from May 2017 to the present.

3.   After receiving all additional records, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of degenerative arthritis, right knee, status post medial meniscus tear.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  Any appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

4.   After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his attorney with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

